Citation Nr: 0929834	
Decision Date: 08/10/09    Archive Date: 08/14/09

DOCKET NO.  07-38 565	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Entitlement to an increased rating for lumbar degenerative 
disc disease, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel
INTRODUCTION

The Veteran served on active duty from July 1955 to June 
1978.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a December 2006 rating decision by the Regional Office 
(RO) of the Department of Veterans Affairs (VA) in Togus, 
Maine, which continued the Veteran's current 20 percent 
rating.  Subsequent to the RO's receipt of the Veteran's 
Notice of Disagreement, a July 2008 rating decision granted 
service connection for lumbar radiculitis of the right lower 
extremity as part of the lumbar degenerative disc disease 
disability, and assigned an initial evaluation of 10 percent, 
effective May 2008.

In February 2009, the Board remanded the case to the RO, via 
the Appeals Management Center (AMC), in Washington, DC, so 
that a hearing could be scheduled.  That hearing was 
conducted by the undersigned in May 2009.  The case was then 
returned to the Board for further appellate review.

The appeal is REMANDED to the RO via the AMC.  VA will notify 
the Veteran if further action is required.


REMAND

The Veteran asserted at the hearing that the examiner at the 
last VA examination insufficiently assessed the severity of 
his low back disorder.  Of immediate interest, however, is he 
also indicated there are treatment records of his private 
provider that have not been obtained and associated with the 
claims file.  The Board notes the RO was not previously aware 
of these records.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should contact the Veteran 
and obtain the names, addresses, and 
approximate dates of treatment of all 
health care providers, VA and non-VA, who 
treated his low back disorder since 
September 2006.  After the Veteran has 
signed the appropriate releases, those 
records should be obtained and associated 
with the claims folder.  The AMC/RO shall 
direct specific attention to obtaining any 
records related to the Veteran maintained 
by James Raker, M.D., of Brunswick, Maine.  
All attempts to procure records should be 
documented in the file.  If the AMC/RO 
cannot obtain records identified by the 
Veteran, a notation to that effect should 
be inserted in the file.  The Veteran and 
his representative are to be notified of 
unsuccessful efforts in this regard, in 
order to allow the veteran the opportunity 
to obtain and submit those records for VA 
review.

2.  Then readjudicate the Veteran's claim in 
light of the additional evidence obtained, 
being alert to the necessity for another VA 
examination, if indicated.  (The Veteran was 
last examined for compensation purposes in 
June 2008.)  If the claim is not granted to 
his satisfaction, send him and his 
representative a supplemental statement of 
the case and give them an opportunity to 
respond to it before returning the file to 
the Board for further appellate 
consideration.

The case should then be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of 
this case.  The Veteran need take no action unless otherwise 
notified.  VA will notify him if further action is required 
on his part.  He has the right to submit additional evidence 
and argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


